22. Evaluation mechanism to monitor the application of the Schengen acquis (
Mr President, yesterday, my colleague, the Vice-President of the Commission, Mr Barrot, stressed that the aim of the proposals is to communitise the evaluation mechanism and to make it more effective, while maintaining mutual confidence among the Member States.
The Commission is convinced that Parliament should be involved in the Schengen evaluation, which is not the case at present. The citizens must have access to the results of these evaluations.
However, in accordance with the treaties in force, it is not possible to involve Parliament by way of codecision. The Commission therefore stands by its proposals on the basis of the treaties in force.
Nevertheless, once the Treaty of Lisbon enters into force, the matter will be reopened and the Commission will decide, when the time comes, what it considers to be the most appropriate legal basis for the proposed mechanism, and will involve the European Parliament as fully as possible.
The Commission could therefore submit amended or new proposals depending on the situation.
I appreciate the clarifications given by the European Commission, but would like to remind the House that, as was made clear during the debate, although the Legal Service of the European Parliament recognised the legitimacy of the legal basis of the Commission's initiative, it also said that, based on the Treaty in force, the European Commission could have taken the same initiative based on a legal formula according the European Parliament the power of codecision.
As this was not the case, I propose that the initiative should be returned to the Committee on Civil Liberties, Justice and Home Affairs so that the Commission can rethink its initiative. Then, within the term set out in Rule 56 of our Rules of Procedure, we in Parliament can expect to receive an initiative from the Commission that respects codecision and gives this European Parliament the power it deserves to intervene in upholding greater security within the Schengen Area.
Thank you, Mr Coelho. There is no need to vote on this request because, once the Commission has decided to maintain its proposal, that proposal is automatically referred back to committee, as Mr Coelho asked.